UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7662



WAYNE ARTHUR JORDAN,

                                             Petitioner - Appellant,

          versus


THOMAS CORCORAN, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-2329-JFM)


Submitted:   July 28, 1998                 Decided:   August 14, 1998


Before ERVIN and WILKINS, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Wayne Arthur Jordan, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Arthur Jordan seeks to appeal the district court’s order

denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998), as untimely. We have reviewed the record and the

district court’s opinion and find no reversible error. Jordan’s

conviction became final prior to the effective date of the Anti-

terrorism and Effective Death Penalty Act of 1996, so his petition,

filed more than one year after the effective date of the Act, was

not timely filed. See Brown v. Angelone, ___ F.3d ___, (No. 96-

7173) (4th Cir. July 14, 1998). Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. See Jordan v. Corcoran, No. CA-97-2329-JFM (D. Md.

Sept. 30, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2